Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered July 14, 1992, convicting defendant, upon a plea of guilty, of the crime of manslaughter in the first degree, and sentencing her to a term of 6 to 18 years, unanimously modified, on the law, the facts and as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 4 to 12 years, and otherwise affirmed.
Here, where defendant was diagnosed as a battered woman, was the victim of violent abuse both by decedent and for her entire life prior, has a minimal criminal history, and is the mother of five children, we find the sentence excessive to the extent indicated. Concur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.